DETAILED ACTION
1.	Claims 1-9 of U.S. Application 16/862671 filed on April 30, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 1, 2, 4, 5, 6, 7 and 8 are objected to because of the following informalities:    
Claim 1, lines 14-15, “the tapered face” should be -- the conical tapered face --.
Claim 2, lines 2 and 4, “the tapered face” should be -- the conical tapered face --.
Claim 4, line 7, “the tapered face” should be -- the conical tapered face --.
Claim 5, line 7, “the tapered face” should be -- the conical tapered face --.
Claim 6, lines 2 and 4, “the tapered face” should be -- the conical tapered face --.
Claim 7, lines 2 and 4, “the tapered face” should be -- the conical tapered face --.
Claim 7, lines 5 and 6, “the protruding part” should be -- the annular protruding part --.
Claim 8, line 2, “the tapered face and the protruding part” should be -- the conical tapered face and the annular protruding part --.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oohashi (U.S. PGPub No. 20060273671) in view of Yoshida et al (Yoshida) (JP 07111755, see applicant provide English Machine Translation) and Guntermann et al (Guntermann) (U.S. PGPub No. 20170054342).
Regarding claim 1, Oohashi teaches (see figs. 1 and 4 below) a rotating electric machine for a vehicle (Abstract; ¶ 2) comprising: 
a rotor (7) fixed to a rotation shaft (6) (¶ 27);  
5a stator (8) for generating an alternating current as the rotor (7) rotates (¶ 27); 
a frame member (3) for holding the rotor (7) and the stator (8) (¶ 27); 
a rectifier (20) fixed to an outer side of the frame member (3) and constituting a rectification circuit which rectifies the alternating current generated in the stator (¶ 27; ¶ 29); 
a battery terminal (30, 32) protruding from the rectifier (20) and configured to be connected with a 10battery cable (35) (¶ 38; ¶ 33; ¶ 34); 

the insulating member (33) and the battery terminal (30, 32) are pressed against each other at the face (see annotated fig. 4 below) (¶ 38; ¶ 33; ¶ 34).

    PNG
    media_image1.png
    700
    657
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    617
    media_image2.png
    Greyscale

Oohashi does not explicitly teach a waterproof cap attached to the insulating member so as to cover a connection part of the battery terminal with the battery cable in a waterproof state.
However, Yoshida teaches (see fig. 2 below) a waterproof cap (9-2) attached to the insulating member (11) so as to cover a connection part of the battery terminal (1) with the battery cable (10) in a waterproof state (Abstract; claim 1; ¶ 6; ¶ 12; ¶ 16) in order to prevent corrosion and damage to electrical connections and thereby improve dependability (Yoshida, ¶ 4 to ¶ 6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi and provide a waterproof cap attached to the insulating member so as to cover a 


    PNG
    media_image3.png
    356
    534
    media_image3.png
    Greyscale

Oohashi in view of Yoshida do not explicitly teach wherein one of an inner peripheral surface of the through hole of the insulating member and an 15outer peripheral surface of the battery terminal has a conical tapered face.
However, Guntermann teaches (see fig. 7 below) wherein one of an inner peripheral surface of the through hole (see annotated fig. 7 below) of the insulating member (10) and an 15outer peripheral surface (see annotated fig. 7 below) of the terminal (9) has a conical tapered face (fig. 7; Abstract; ¶ 55 to ¶ 57) in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).

    PNG
    media_image4.png
    496
    612
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and provide one of an inner peripheral surface of the through hole of the insulating member and an 15outer peripheral surface of the battery terminal has a conical tapered face as taught by Guntermann in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Regarding claim 2/1, Oohashi in view of Yoshida and Guntermann teaches the device of claim 1 but does not explicitly teach the tapered face is formed on, among the inner peripheral surface of the through hole and the outer peripheral surface of the battery terminal, the outer peripheral surface of the battery terminal, and an outer 
However, Guntermann further teaches (see fig. 7 above) the tapered face is formed on, among the inner peripheral surface of the through hole (see annotated fig. 7 above) and the outer peripheral surface of the terminal (see annotated fig. 7 above), the outer peripheral surface of the terminal (see annotated fig. 7 above), and an outer diameter of a largest part of the tapered face (see annotated fig. 7 above) of the terminal (9) is larger than an inner diameter of the through hole (see annotated fig. 7 above) in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and Guntermann and provide the tapered face is formed on, among the inner peripheral surface of the through hole and the outer peripheral surface of the battery terminal, the outer peripheral surface of the battery terminal, and an outer diameter of a largest part of the tapered face of the battery terminal is larger than an inner diameter of the through hole as further taught by Guntermann in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Regarding claim 4/2/1, Oohashi in view of Yoshida and Guntermann teaches the device of claim 2, Oohashi further teaches (see figs. 1 and 4 above) the battery terminal (30, 32) includes a rod-like part (30) which is inserted through the rectifier (20) and 
a cylindrical part (32, 26b) in close contact with an outer peripheral surface of the rod-like part (30), 10the cylindrical part (32, 26b) fixes the rod-like part (30) to the rectifier and is contactable to the cable terminal (¶ 33 to ¶ 38). 
Oohashi in view of Yoshida and Guntermann do not explicitly teach the tapered face is provided over an entire length of a face of the cylindrical part that faces the through hole.
However, Guntermann further teaches (see fig. 7 above) the tapered face is provided over an entire length of a face of the cylindrical part (10) that faces the through hole (see annotated fig. 7 above) (fig. 7; Abstract; ¶ 55 to ¶ 57) in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and Guntermann and provide the tapered face is provided over an entire length of a face of the cylindrical part that faces the through hole as further taught by Guntermann in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Regarding claim 5/2/1, Oohashi in view of Yoshida and Guntermann teaches the device of claim 2, Oohashi further teaches (see figs. 1 and 4 above) the battery terminal (30, 32) includes a rod-like part (30) which is inserted through the rectifier (20) and 
a cylindrical part (32, 26b) in close contact with an outer peripheral surface of the rod-like part (30), 10the cylindrical part (32, 26b) fixes the rod-like part (30) to the rectifier and is contactable to the cable terminal (¶ 33 to ¶ 38). 
Oohashi in view of Yoshida and Guntermann do not explicitly teach the tapered face is provided over a part of a face of the cylindrical part that faces the through hole.
However, Guntermann further teaches (see fig. 7 above) the tapered face is provided over a part of a face of the cylindrical part (10) that faces the through hole (see annotated fig. 7 above) (fig. 7; Abstract; ¶ 55 to ¶ 57) in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and Guntermann and provide the tapered face is provided over a part of a face of the cylindrical part that faces the through hole as further taught by Guntermann in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Regarding claim 6/1, Oohashi in view of Yoshida and Guntermann teaches the device of claim 1 but does not explicitly teach the tapered face is formed on, among the inner peripheral surface of the through hole and the outer peripheral surface of the battery terminal, the inner peripheral surface of the through hole, 23and an outer diameter of a smallest part of the tapered face on the inner peripheral surface of the through hole is smaller than an outer diameter of the battery terminal.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and Guntermann and provide the tapered face is formed on, among the inner peripheral surface of the through hole and the outer peripheral surface of the battery terminal, the inner peripheral surface of the through hole, 23and an outer diameter of a smallest part of the tapered face on the inner peripheral surface of the through hole is smaller than an outer diameter of the battery terminal as further taught by Guntermann in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
Regarding claim 9/1, Oohashi in view of Yoshida and Guntermann teaches the device of claim 1 but does not explicitly teach the insulating member is formed of a material including an elastomer.
However, Guntermann further teaches (see fig. 7 above) the insulating member (10) is formed of a material including an elastomer (¶ 55; ¶ 37) in order to reduce 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and Guntermann and provide the insulating member is formed of a material including an elastomer as further taught by Guntermann in order to reduce assembly time and costs and provide improved alignment and sealing (Guntermann, Abstract, ¶ 21).
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oohashi in view of Yoshida and Guntermann as applied to claim 2 above, and further in view of Akamatsu et al (Akamatsu) (U.S. PGPub No. 20180006536).
Regarding claim 3/2/1, Oohashi in view of Yoshida and Guntermann teaches the device of claim 2, Oohashi further teaches (see figs. 1 and 4 above) the member includes a rear cover (see annotated fig. 1 above) which covers the rectifier (20) and has a through 22hole (2b) into which the battery terminal (30, 32) is inserted, and a protection member (33) assembled to the through hole (2b) of the rear cover (see annotated fig. 1 above) and provided with the through hole (2b), and the protection member (33) is provided with a held part held in the through hole (2b) of the rear cover (see annotated fig. 1 above) (¶ 27; ¶ 34; ¶ 33; ¶ 44).
Oohashi in view Yoshida and Guntermann does not explicitly teach the rear cover is an insulating member.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oohashi in view of Yoshida and Guntermann and provide the rear cover is an insulating member as taught by Akamatsu in order to reduce manufacturing costs without degrading cooling performance (Akamatsu, ¶ 11).
Allowable Subject Matter
8.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hayashi (U.S. PGPub No. 20010054853) teaches an output terminal connected to a rectifier circuit unit has a seat surface on which an electric cable for connection with a storage battery is seated. The seat surface is positioned outside a rear cover and an insulating member in the longitudinal direction of the output terminal. The electric cable is tightened to the seat surface by a nut engaged with the output terminal, while holding the electric cable from contacting the insulating member. Thus, the insulating member is restricted from being deformed and the nut is restricted from loosening even when the insulating member contracts. 

Kaizu (U.S. Patent No. 6664675) teaches a rectifier protection arrangement of a vehicle rotary electric machine is disposed where conductive liquid may be splashed on thereon. The arrangement includes a positive conductor member that is connected to a positive terminal of a battery and has a higher normal electrode potential than hydrogen and an insulation member disposed in contact with a ground potential conductor member to insulate the positive conductor member, a sacrificing metal member that has a lower normal electrode potential than the positive potential conductor member is disposed between the positive conductor member and the insulation member. The sacrificing metal member has a higher electric resistance than the positive potential conductor member if oxidized. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834